                                              Entered on Docket
                                              January 15, 2020
                                              EDWARD J. EMMONS, CLERK
                                              U.S. BANKRUPTCY COURT
                                              NORTHERN DISTRICT OF CALIFORNIA


 1
                                            Signed and Filed: January 15, 2020
 2
 3
                                            ________________________________________
 4                                          DENNIS MONTALI
                                            U.S. Bankruptcy Judge
 5
 6
 7                        UNITED STATES BANKRUPTCY COURT
 8                        NORTHERN DISTRICT OF CALIFORNIA
 9
     In re:                            )            Bankruptcy Case
10                                     )            No. 19-30088-DM
     PG&E CORPORATION,                 )
11                                     )            Chapter 11
                  - and -              )
12
                                       )            Jointly Administered
13   PACIFIC GAS AND ELECTRIC COMPANY, )
                                              )     Date: January 21, 2020
14               Debtors.                     )     Time: 10:00 AM
                                              )     Place: Courtroom 17
15                                            )
     ☐ Affects PG&E Corporation               )            450 Golden Gate Ave.
16   ☐ Affects Pacific Gas and                )            16th Floor
         Electric Company                     )            San Francisco, CA
17                                            )
     ☒ Affects both Debtors                   )
18                                            )
     * All papers shall be filed        in    )
19   the Lead Case, No. 19-30088        (DM). )
                                              )
20
21             FURTHER MEMORANDUM REGARDING CONFIRMATION ISSUES
22         On November 15, 2019, the court issued a Memorandum
23   Regarding Confirmation Issues (Dkt. No. 4760) (“November 15,
24   2019 Memorandum”).      The court identified various issues that
25   needed to be resolved in the coming months.                   A confirmation
26   status conference was set on that memorandum for December 10,
27   2019.    Since then, many significant events have occurred that
28   need not be repeated here.         For good reasons, therefore, the
                                            -1-


     Case: 19-30088   Doc# 5389   Filed: 01/15/20   Entered: 01/15/20 17:31:15    Page 1 of
                                               3
 1   confirmation status conference has been continued several times,

 2   and is now set for January 21, 2020.

 3         The January 14, 2020 hearing on the Make-Whole issue was

 4   also continued to January 21 based on representations of counsel

 5   that the parties were discussing a possible resolution.                     If

 6   further time is needed, the court is willing to continue some or

 7   all of the matters scheduled for January 21 to January 29, 2020.

 8   If that occurs, Debtors’ counsel needs to notify the Courtroom

 9   Deputy and file on the public docket, no later than January 17,

10   2020, a notice of continuance to January 29.

11         It should not go unnoticed that January 29, 2020 will mark

12   exactly one year since these chapter 11 cases were filed.                     That

13   date also reminds us that AB 1054’s June 30 deadline will then

14   only be five months and a couple of days away.                For that reason

15   alone, the court is unwilling to continue the confirmation

16   status conference beyond January 29, 2020, even if the parties

17   and their counsel need further time to deal with the possible

18   resolution of the Make-Whole issue or other contested matters.

19         In the November 15, 2019 Memorandum, the court directed

20   principal counsel to discuss the contours of an anticipated

21   disclosure statement.        (See November 15, 2019 Memorandum, at

22   3:17-28) The time has come to transition those discussions into

23   action and scheduling items.          Therefore, at the continued

24   confirmation status conference, (whether on January 21 or

25   January 29) the court will discuss with counsel a timetable for

26   the following:

27
28
                                            -2-


     Case: 19-30088   Doc# 5389   Filed: 01/15/20   Entered: 01/15/20 17:31:15    Page 2 of
                                               3
           •     Updating Debtors’ and Shareholder Proponents’
 1               December 12, 2019 Joint Chapter 11 Plan of
 2               Reorganization (Dkt. 5101);

 3         •     Updating the Joint Chapter 11 Plan of
                 Reorganization of Official Committee of Tort
 4
                 Claimants and Ad Hoc Committee of Senior
 5               Unsecured Noteholders (Dkt. No. 4257) if the Ad
                 Hoc Committee of Senior Unsecured Noteholders
 6               intends to continue to go forward with its
                 alternate plan without the TCC as co-sponsor;
 7
 8         •     A date for a hearing on approval of Debtors’
                 disclosure statement or a joint disclosure
 9               statement;
10
           •     Specific information to be incorporated into any
11               disclosure statement outlining the details of the
                 two trusts to be implemented under a confirmed
12               plan. More specifically, fire survivors and
13               state and federal agencies (See Dkt. Nos. 5087
                 and 5104) and subrogation claimants who will be
14               beneficiaries of those trusts need to understand
                 adequately how claims will be liquidated and
15               paid, consistent with AB 1054 and the court’s
                 orders approving the two RSAs; and
16
17         •     The anticipated date for commencement of a
                 confirmation hearing.
18
19         The court also needs to be brought up to date on any issues

20   counsel have identified as requested in paragraph 4 of the

21   November 15, 2019 Memorandum so that appropriate schedules can

22   be implemented.

23                                **END OF MEMORANDUM**

24
25
26
27
28
                                             -3-


     Case: 19-30088   Doc# 5389    Filed: 01/15/20   Entered: 01/15/20 17:31:15   Page 3 of
                                                3
